 



Exhibit 10.40.2
AMENDMENT TO
FEDERATED DEPARTMENT STORES, INC.
PROFIT SHARING 401(k) INVESTMENT PLAN
     The Federated Department Stores, Inc. Profit Sharing 401(k) Investment Plan
(the “Plan”) is hereby amended, effective as of April 1, 1997 and in order to
include as part of the Plan that was executed by the Plan sponsor on February 5,
2002 certain Plan provisions that had been modified earlier by the Plan sponsor
but inadvertently had not been included as part of such February 5,
2002-executed Plan, in the following respects:
     1. Section 1.26 of the Plan is amended in its entirety to read as follows:
     1.26 Savings Agreement — means, with respect to a Participant and for any
specified period that the agreement is in effect, any agreement enrolled in (or
deemed enrolled in under the provisions of the Plan) by the Participant and
under which the Participant elects (or is deemed to elect) that his or her
Covered Compensation for the specified period is to be reduced on a pre-tax
basis and/or after-tax basis in 1% increments up to 15% (or, on or after
January 1, 2002, up to 25%) or that no part (0%) of his or her Covered
Compensation is to be reduced on either a pre-tax or after-tax basis. Any
Savings Agreement is subject to the following provisions:
          1.26.1 In no event may a Participant’s Covered Compensation for any
specified period be reduced on either a pre-tax or after-tax basis or on an
aggregate basis by more than 15% (or, on or after January 1, 2002, by more than
25%) pursuant to a Savings Agreement. The Committee may, in order to make it
easier for the Plan to meet the limits set forth in Sections 4A and 5A below,
further restrict the amount by which any Participant who is then believed to be
a Highly Compensated Employee may have his or her Covered Compensation reduced
on either a pre-tax or after-tax basis or on an aggregate basis for a specified
period pursuant to a Savings Agreement to some lower percent.
          1.26.2 Also, in no event may a Participant’s Covered Compensation be
reduced on a pre-tax basis for any calendar year by more than $9,500 (or any
higher amount to which this figure is adjusted by the Secretary of the Treasury
or his or her delegate for such calendar year pursuant to Section 402(g) of the
Code).
          1.26.3 Except as is otherwise provided in Sections 1.26.4, 1.26.5, and
1.26.6 below, a Savings Agreement or amended Savings Agreement must be
affirmatively enrolled in by a Participant on a form prepared or approved for
this purpose by the Committee and filed with a Plan representative, by a
communication to a Plan representative under a telephonic system approved by the
Committee, or

-1-



--------------------------------------------------------------------------------



 



under any other method approved by the Committee, with the specific method or
methods to be used to be chosen in its discretion by the Committee. The
Committee may choose different methods to apply to Participants in different
situations (e.g., requiring a form to be used for new Participant but a
telephonic system to be used for other Participants). Regardless of what method
is to be used for a Participant, if the Participant properly enrolls in a
Savings Agreement or amends such an agreement under the method for doing so
which applies to him or her and the type of election he or she is making, for
all other provisions of the Plan he or she will be deemed to have “filed” with a
Plan representative such agreement or amendment on the day he or she completes
all steps required by such method to enter into such agreement or amendment. Any
Savings Agreement or amendment of a Savings Agreement which is made by a
Participant pursuant to the provisions of this Section 1.26.3 shall become
effective as of the first date after such agreement or amendment is filed with a
Plan representative on which the Committee can reasonably put such agreement or
amendment into effect.
          1.26.4 Any election made by a Participant who first becomes a
Participant in the Plan prior to January 1, 1999, and who does not otherwise
affirmatively enroll in a Savings Agreement that becomes effective pursuant to
the provisions of Section 1.26.3 above by the first date on which he or she is
entitled to receive Compensation from the Employer (for purposes of this
Section 1.26.4, the Participant’s “first pay day”), shall be deemed to have
automatically enrolled in a Savings Agreement under which no part (0%) of the
Participant’s Covered Compensation is to be reduced on a pre-tax or after-tax
basis. Such initially deemed Savings Agreement shall become effective on the
Participant’s first pay day.
          1.26.5 Any Participant who first becomes a Participant in the Plan on
or after January 1, 1999, and who does not otherwise affirmatively enroll in a
Savings Agreement that becomes effective pursuant to the provisions of
Section 1.26.3 above by the first date on which he or she is entitled to receive
Compensation from the Employer (for purposes of this Section 1.26.5, the
Participant’s “first pay day”), shall be deemed to have automatically enrolled
in a Savings Agreement under which 3% of the Participant’s Covered Compensation
is reduced on a pre-tax basis and under which 0% of his or her Covered
Compensation is reduced on an after-tax basis, with such initially deemed
Savings Agreement becoming effective on the Participant’s first pay day,
provided that (1) he or she receives a notice from the Employer explaining his
or her rights to elect to have no or a different percent of his or her Covered
Compensation reduced on a pre-tax basis under the Plan by affirmatively
enrolling in a Savings Agreement pursuant to the provisions of Section 1.26.3
above and, after receiving such notice, (2) he or she is given a reasonable
period before the Participant’s first pay day to make such an election. If such
conditions are not met, then such Participant shall be deemed to have
automatically enrolled in a Savings Agreement, to be effective as of the
Participant’s first pay day, under which no part (0%) of the

-2-



--------------------------------------------------------------------------------



 



Participant’s Covered Compensation is to be reduced on a pre-tax or after-tax
basis.
          1.26.6 Any Participant who is reinstated as an active Participant in
the Plan (pursuant to Section 3.4 below) after having previously been an active
Participant in the Plan, and when the Savings Agreement that had been in effect
for the Participant on the latest date he or she last previously had been an
active Participant no longer is in effect, and who does not otherwise
affirmatively enroll in a Savings Agreement that becomes effective pursuant to
the provisions of Section 1.26.3 above by the first date after such
reinstatement that the Participant is entitled to receive Compensation from the
Employer (for purposes of the Section 1.26.6, the Participant’s “first
post-reinstatement pay day”), shall be deemed to have automatically enrolled in
a Savings Agreement under which no part (0%) of the Participant’s Covered
Compensation is to be reduced on a pre-tax or after-tax basis. Such deemed
Savings Agreement shall become effective on the Participant’s first
post-reinstatement pay day.
          1.26.7 Any Savings Agreement or amended Savings Agreement that becomes
effective for a Participant under any of the foregoing provisions of this
Section 1.26 shall remain in effect until the earlier of (1) the date the next
amended Savings Agreement enrolled in by the Participant pursuant to the
provisions of Section 1.26.3 above becomes effective or (2) the expiration of a
reasonable administrative period after the Participant ceases to be an Employee.
The reasonable administrative period referred to in clause (2) of the
immediately preceding sentence shall be set by the Committee in order to permit
the Plan a reasonable period of time to render the applicable Savings Agreement
ineffective and generally will last for no more than 60 days after the
Participant ceases to be an Employee.
2. Section 4.6 of the Plan is amended in its entirety to read as follows:
     4.6 Rollover Contributions. A Covered Employee may, whether or not he or
she is yet a Participant in the Plan under the provisions of Section 3 above,
cause any distribution applicable to him or her from another plan which he or
she certifies is an eligible rollover distribution (within the meaning of
Section 402(c) of the Code) to be paid directly from such other plan to this
Plan pursuant to the terms of Section 401(a)(31) of the Code, (1) provided that
the Committee receives a written notice from the plan administrator of such
other plan that the other plan has received a determination letter from the
Internal Revenue Service concluding that the other plan is qualified as a
tax-favored plan under Section 401(a) of the Code or that the other plan is
intended to be such a tax-favored plan and either is intending to obtain such
determination letter or is not required under applicable Internal Revenue
Service rules to obtain such a determination letter, and (2) provided that the
Committee has no information which shows that such payment is other than an
eligible rollover contribution under Section 402(c) of the Code.

-3-



--------------------------------------------------------------------------------



 



Any such payment to the Plan shall be referred to as a “Rollover Contribution”
under the Plan. In addition, the following provisions shall apply to the making
of any Rollover Contribution to the Plan:
     4.6.1 If a Covered Employee makes a Rollover Contribution to the Plan but
is not a Participant in the Plan under the provisions of Section 3 above, he or
she shall still be considered a Participant under the other provisions of the
Plan to the extent such other provisions concern the establishment of an Account
to reflect such contribution, the investment, crediting of Plan earnings and
losses, loaning, withdrawing, and distribution of such Account, and the
administration of the Plan with respect to such Account, but he or she shall not
be considered a Participant for any other purposes of the Plan until he or she
qualifies as a Participant under the provisions of Section 3 above.
     4.6.2 Further, subject to such administrative rules as may be adopted by
the Committee, a Rollover Contribution that is made by a Covered Employee to the
Plan from another plan may include a note that reflects a loan that was
previously made by the other plan to the Covered Employee and that is still
outstanding as of the date of the Rollover Contribution, provided that all of
the following conditions are met:
          (a) The Committee receives information (e.g., a certification of the
plan administrator of the other plan) that permits it to reasonably conclude
that such loan was not previously included in the Covered Employee’s income for
Federal income tax purposes by reason of the provisions of Section 72(p) of the
Code and that such loan did not qualify as a prohibited transaction under
Section 4975 of the Code or Section 406 of ERISA by reason of the provisions of
Section 4975(d)(1) of the Code or Section 408(b)(1) of ERISA;
          (b) The loan is secured by a portion of the amount of the Rollover
Contribution that would be sufficient security for the loan under the Plan and
the Committee’s policies if such loan had been made under the Plan at the time
of the Rollover Contribution; and
          (c) The only changes to the loan that need to be made by reason of its
rollover to the Plan and in order to administer the loan properly under the Plan
are to change the obligee under the loan to the Plan and, if necessary, to
change minor administrative procedures concerning the payment of the loan (e.g.,
to change the dates on which payments under the loan will be paid to conform to
the pay dates that will apply to the Covered Employee while employed by the
Employer, to permit payments to be made by payroll deductions from the Covered
Employee’s pay from the Employer, to credit all payments on the loan to the
Account to which the Rollover Contribution of which the loan note is a part is
allocated, and to invest any payment on the loan to the Investment Fund or Funds
in which such Account is invested at the time of the payment).

-4-



--------------------------------------------------------------------------------



 



If the Committee permits a loan note to be included as part of a Covered
Employee’s Rollover Contribution to the Plan under the provisions of this
Section 4.6.2, then it may make such changes to the loan that are described in
paragraph (c) above and otherwise administer the loan in accordance with the
terms of the loan note. Such loan shall not be deemed to be a loan made by the
Plan under the terms of Section 6.9 below.
3. Section 6.12.3 of the Plan is amended in its entirety to read as follows:
     6.12.3 Except as is otherwise provided in the following provisions of this
Section 6.12.3, a Participant who was not a participant in any Prior Plan on or
before March 31, 1997 shall have a vested interest in any Matching Account of
his or hers as of any specific date equal to a percentage (for purposes of this
Section 6.12.3, the “vested percentage”) of such Account, determined in
accordance with the immediately following schedule (based upon his or her years
of Vesting Service completed to the subject date):

          Years of Vesting Service   Vested Percentage
Less than 3
    0 %
3 but less than 4
    20 %
4 but less than 5
    40 %
5 but less than 6
    60 %
6 but less than 7
    80 %
7 or more
    100 %

          (a) Notwithstanding the foregoing and except as is otherwise provided
in the following provisions of this Section 6.12.3, a Participant who was not a
participant in any Prior Plan on or before March 31, 1997 shall have a vested
interest in any Matching Account of his or hers as of any specific date that
occurs on or after January 1, 2002 equal to a vested percentage of such Account
that is determined in accordance with the immediately following schedule (based
upon his or her years of Vesting Service completed to the subject date) if he or
she completes at least one Hour of Service on or after January 1, 2002:

-5-



--------------------------------------------------------------------------------



 



          Years of Vesting Service   Vested Percentage
Less than 2
    0 %
2 but less than 3
    20 %
3 but less than 4
    40 %
4 but less than 5
    60 %
5 but less than 6
    80 %
6 or more
    100 %

          (b) Notwithstanding the foregoing provisions of this Section 6.12.3, a
Participant who was not a participant in any Prior Plan on or before March 31,
1997 shall be fully vested in any Matching Account of his or hers if he or she
attains his or her Normal Retirement Age, incurs a Total Disability, or dies
while, in any such case, still an Employee.
          (c) In addition, and also notwithstanding the foregoing provisions of
this Section 6.12.3, a Participant who was not a Participant in any Prior Plan
on or before March 31, 1997 shall be fully vested in any Matching Account of his
or hers if he or she ceases to be an Employee by reason of the closing or sale
(not including the merger into any Associated Employer or into any division or
facility of an Associated Employer) of any Associated Employer (or any division
or facility of an Associated Employer) while he or she is employed by such
Associated Employer (or division or facility of such Associated Employer).
          (d) Further, and also notwithstanding the foregoing provisions of this
Section 6.12.3, a Participant who was not a Participant in any Prior Plan on or
before March 31, 1997 shall be fully vested in any Matching Account of his or
hers if he or she ceases to be an Employee by reason of (and in accordance and
in a manner consistent with) the Employer taking actions (including a written
notification) to terminate his or her employment with the Employer at some point
during the period that begins on July 1, 1999 and ends on December 31, 2000
because of the Employer’s outsourcing to a corporation or other organization
(that is not part of an Associated Employer) of certain facility management
functions which generally involve the non-retailing operations of the Employer’s
facilities.
4. Section 7.3.2 of the Plan is amended in its entirety to read as follows:
     7.3.2 Any such hardship withdrawal must also be necessary to satisfy the
need for the withdrawal. A withdrawal shall be deemed necessary to satisfy such
need if, and only if, all of the following conditions are certified to by the
Participant:
          (a) The withdrawal is not in excess of the amount of the immediate and
heavy financial need of the applicable Participant which has caused

-6-



--------------------------------------------------------------------------------



 



the Participant to request the withdrawal. The amount of an immediate and heavy
financial need of the Participant may include an amount permitted by the
Committee under uniform rules to cover Federal income taxes or penalties which
can reasonably be anticipated to result to the Participant from the
distribution;
          (b) The Participant has obtained or is obtaining by the date of the
withdrawal all withdrawals (other than hardship withdrawals) and all nontaxable
(at the time of the loans) loans then available under the Plan and all other
plans of the Associated Employers, including any loans then available under
Section 6.9 above and any withdrawal then available under Section 7.1 above;
          (c) The Participant shall be suspended from making employee
contributions or having contributions made by reason of his or her election
pursuant to an arrangement described in Section 401(k) of the Code under the
Plan, or any other plan of the Associated Employer which is qualified under
Section 401(a) of the Code, for a one year period (or, when the withdrawal
payment is made on or after January 1, 2002, for a six month period) beginning
on the date on which the withdrawal payment is made;
          (d) The Participant shall be suspended from making employee
contributions or having contributions made by reason of his or her election
under any plan of deferred compensation of an Associated Employer which is not
qualified under Section 401(a) of the Code, including for purposes hereof a
stock option or stock purchase plan, for at least one year (or, when the
withdrawal payment is made on or after January 1, 2002, six months) after the
date on which the withdrawal payment is made; and
          (e) The Participant cannot relieve such need through any other
resources.
5. Section 7.4 of the Plan is amended in its entirety to read as follows:
     7.4 Suspension of Savings Contributions. Notwithstanding any other
provision in the Plan to the contrary, the ability of any Participant who makes
a withdrawal under Sections 7.2 and 7.3 above because of a hardship shall
automatically be suspended from making Savings Contributions under this Plan for
the one year period (or, when the withdrawal payment is made on or after
January 1, 2002, the six month period) beginning on the date on which the
withdrawal payment is made. The Participant may elect to have Savings
Contributions resume being made on his or her behalf as of any pay day which
occurs at least one year (or, when the withdrawal payment is made on or after
January 1, 2002, six months) after such withdrawal date (or any subsequent day)
only by filing a new Savings Agreement with a Plan representative an
administratively reasonable number of days prior to such pay day.

-7-



--------------------------------------------------------------------------------



 



6. Section 7.5 of the Plan is amended in its entirety to read as follows:
     7.5 Reduction of Post-Withdrawal Pre-Tax Savings Contributions.
Notwithstanding any other provision in the Plan to the contrary, any Participant
who makes a withdrawal under Sections 7.2 and 7.3 above because of a hardship
prior to January 1, 2002 may not elect to have Pre-Tax Savings Contributions
made to this Plan, and/or to have any contributions made to any other plans of
the Associated Employers by reason of an election pursuant to any arrangement
described in Section 401(k) of the Code, for the Participant’s tax year next
following his or her tax year in which he or she receives such withdrawal which
are in the aggregate in excess of an amount equal to: (1) the applicable limit
under Section 402(g) of the Code for such next tax year (e.g., $9,500, as
increased by the Secretary of the Treasury or his or her delegate for such next
tax year); less (2) the aggregate sum of the Pre-Tax Savings Contributions made
on behalf of the Participant to this Plan, and the contributions made on his or
her behalf to any other plans of the Associated Employers by reason of any
arrangement described in Section 401(k) of the Code, for the Participant’s tax
year in which such withdrawal is made. However, the provisions of this
Section 7.5 shall not apply to any withdrawal payment that is made on or after
January 1, 2002.
     IN ORDER TO EFFECT THE FOREGOING PLAN REVISIONS, the sponsor of the Plan
hereby signs this Plan amendment this 19th day of July, 2002.

     
 
  FEDERATED DEPARTMENT STORES,

 
  INC.
 
   
 
  By: /s/ David W. Clark
 
  Title: SVP Human Resources

-8-